Case: 5:15-cr-00108-JG Doc #: 56 Filed: 01/22/21 1 of 4. PageID #: 479



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                                     :
UNITED STATES OF AMERICA,            :            CASE NO. 5:15-cr-00108
                                     :
            Plaintiff,               :            OPINION & ORDER
                                     :            [Resolving Docs. 48, 50]
vs.                                  :
                                     :
ISAAC JONES,                         :
                                     :
            Defendant.               :
                                     :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

        Defendant Isaac Jones requests a sentence reduction under the compassionate release

statute, 18 U.S.C. § 3582. 1 The Government opposes. 2

        For the following reasons, the Court GRANTS Jones’s compassionate release motion.

  I.         Background

        In May 2015, Jones pleaded guilty to possession with intent to distribute a controlled

substance. 3 In August 2015, this Court sentenced Jones to 86 months of imprisonment and

six years of supervised release. 4

  II.        Discussion

        On October 26, 2020, Jones moved for compassionate release. 5 On December 22,

2020, Jones filed a supplemental motion. 6 Jones requests a sentence reduction due to

chronic kidney disease that increases his risk for serious illness if he contracts COVID-19.



        1
          Docs. 48, 50.
        2
          Doc. 55.
        3
          Docs. 23, 24.
        4
          Doc. 39.
        5
          Doc. 48.
        6
          Doc. 50.
Case: 5:15-cr-00108-JG Doc #: 56 Filed: 01/22/21 2 of 4. PageID #: 480

Case No. 5:15-cr-00108
GWIN, J.

         The Government opposes. 7 The Government argues that the § 3553 factors weigh

against early release and that Jones remains a danger to the community.

         A. Exhaustion

         The Court may modify a defendant’s sentence upon a motion from the defendant if

the defendant filed the motion thirty or more days after the defendant sent a compassionate

release request to their warden. 8

         On August 17, 2020, Jones asked the North Lake Correctional Facility warden for a

sentence reduction. 9 Because Jones filed a motion with the Court more than thirty days after

he sent his request to the warden, Jones satisfies the statutory exhaustion requirement.

         B. Eligibility

         Generally, to grant compassionate release, a court must: (1) “find that extraordinary

and compelling reasons warrant [a sentence] reduction,” 10 (2) “ensure that such a reduction

is consistent with applicable policy statements issued by the Sentencing Commission,” and

(3) “consider[ ] all relevant sentencing factors listed in 18 U.S.C. § 3553(a).” 11




         7
             Doc. 55.
         8
             18 U.S.C. § 3582(c)(1)(A); see also United States v. Alam, 960 F.3d 831, 834–35 (6th Cir.
2020).
         9
           Doc. 48-1.
         10
            “[I]n the absence of an applicable policy statement for inmate-filed compassionate-release
motions, district courts have discretion to define ‘extraordinary and compelling’ on their own
initiative.” U.S. v. Elias, – F.3d —, No. 20-3654, 2021 WL 50169, *2 (6th Cir. Jan. 6, 2021).
         11
              Id. (citing U.S. v. Jones, 980 F.3d 1098, 1111 (6th Cir. 2020) (citing
18 U.S.C. § 3582(c)(1)(A))) (internal quotation marks omitted).
                                                  -2-
Case: 5:15-cr-00108-JG Doc #: 56 Filed: 01/22/21 3 of 4. PageID #: 481

Case No. 5:15-cr-00108
GWIN, J.

         However, there are presently no applicable Sentencing Commission policy

statements for inmate-filed compassionate release motions. 12 Therefore, in cases, as here,

where an inmate files a motion on their own behalf, the court “may skip step two.” 13

         The Court finds that Jones’s chronic kidney disease, in combination with the COVID-

19 pandemic, presents an extraordinary and compelling reasons warranting compassionate

release. The Centers for Disease Control and Prevention recognizes chronic kidney disease

as a condition that increases a person’s risk for serious illness from COVID-19. 14

         Likewise, the Court finds that the § 3553 support release. Jones has served more than

70 percent of his sentence, has a low recidivism risk level, and has had a clean prison

disciplinary record for the last year. 15 While the Court acknowledges that Jones has violent

felony convictions, they are more than twenty years old. 16

  III.        Conclusion

         The Court GRANTS Jones’s compassionate release motion and reduces his sentence

to time served. Jones’s six-year supervised release remains in force, and he is otherwise

subject to the terms of the Court’s most recent judgment. 17




         12
           See Elias, 2021 WL 50169 at *2 (“[U.S.S.G.] § 1B1.13 is not an applicable policy statement
for compassionate-release motions brought directly by inmates, and so district courts need not
consider it when ruling on those motions.”); Jones, 980 F.3d at 1108 (stating that “[t]he Commission’s
policy statement on compassionate release resides in U.S.S.G. § 1B1.13” but explaining that
“§ 1B1.13 does not ‘appl[y]’ to cases where an imprisoned person files a motion for compassionate
release.”).
        13
           Jones, 980 F.3d at 1111.
        14
           People with Certain Medical Conditions, Center for Disease Control and Prevention (Dec.
29,     2020),       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
        15
           Doc. 48-1 at 3-4; Doc. 50 at 7; Doc. 55-2.
        16
           Doc. 30 at 7–8.
        17
           See Doc. 39.
                                                -3-
Case: 5:15-cr-00108-JG Doc #: 56 Filed: 01/22/21 4 of 4. PageID #: 482

Case No. 5:15-cr-00108
GWIN, J.

       The Court orders the Bureau of Prisons to take measures, including a 14-day pre-

transfer quarantine, to ensure that Jones is COVID-19-free prior to his release.



       IT IS SO ORDERED.


 Dated: January 22, 2021                        s/     James S. Gwin
                                                JAMES S. GWIN
                                                UNITED STATES DISTRICT JUDGE




                                             -4-
